



 




SUBSTITUTE ENERGY PURCHASE AGREEMENT
BY AND BETWEEN
WESTMORELAND PARTNERS
AND
VIRGINIA ELECTRIC AND POWER COMPANY
Dated as of
December 21, 2016









--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE 1
DEFINITIONS AND INTERPRETATION 1

1.1
Definitions 1

1.2
Interpretations 4

ARTICLE 2
SALE AND PURCHASE OF SUBSTITUTE ENERGY 4

2.1
Purchase and Sale 4

2.2
Forward Contract 4

ARTICLE 3
NOTICES 5

3.1
Notices 5

3.2
Addressees and Addresses 5

3.3
Changes to Addressees or Addresses 5

ARTICLE 4
TERM 5

4.1
Term 5

4.2
Superseding of the PPA 5

4.3
Actual Deactivation Date 6

ARTICLE 5
COMPLIANCE WITH LAWS; FINE AND PENALTIES 6

5.1
Compliance with Laws and Codes 6

5.2
Fines Imposed on Westmorland 6

5.3
Fines Imposed on DNCP 6

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF WESTMORELAND 6

6.1
Representations and Warranties of Westmoreland 6

ARTICLE 7
SUBSTITUTE ENERGY 7

7.1
Daily Elections by DNCP 7

7.2
Delivered Energy Cap 7

7.3
Quantity of Delivered Energy 8

7.4
Delivery Point 8

ARTICLE 8
BOOKS AND RECORDS 8

8.1
Records 8

8.2
Time Periods 8

8.3
Examination of Records 9

ARTICLE 9
COMPENSATION, PAYMENT, AND BILLINGS 9

9.1
Variable Payment 9






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






9.2
Fixed Payment9

9.3
Dispatch Incentive Payment 9

9.4
Payment Instructions 9

9.5
Netting 9

ARTICLE 10
DEFAULTS AND REMEDIES 10

10.1
Defaults and Cure 10

10.2
Westmoreland Defaults 10

10.3
Failures with Regard to Bilaterals and Liability 11

ARTICLE 11
PERFORMANCE SECURITY 11

11.1
Amount 11

11.2
Form of Security 11

11.3
Use of Security 12

ARTICLE 12
FORCE MAJEURE 12

12.1
Obligations Excused 12

12.2
No Extension of Term 12

12.3
Impact on Payments 12

ARTICLE 13
TAXES 13

13.1
Taxes 13

ARTICLE 14
CHOICE OF LAW 13

14.1
Choice of Law 13

ARTICLE 15
MISCELLANEOUS PROVISIONS 13

15.1
Assignment 13

15.2
Amendment 13

15.3
No Waiver 13

15.4
Headings 13

15.5
Not for Benefit of Third Parties 14

15.6
No Joint Venture 14

15.7
Survival 14

15.8
Waiver of Consequential Damages 14

15.9
Indemnification 14

ARTICLE 16
STATUTORY AND REGULATORY CHANGES 14

16.1
Disallowance 14






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






16.2
Mobile Sierra 14

ARTICLE 17
ENTIRETY 15

17.1
Entirety of Agreement 15





SCHEDULE A - PRICING





--------------------------------------------------------------------------------






SUBSTITUTE ENERGY PURCHASE AGREEMENT


THIS SUBSTITUTE ENERGY PURCHASE AGREEMENT (this "Agreement") is effective as of
the 21st day of December, 2016 ("Effective Date"), and is by and between
WESTMORELAND – PARTNERS, a Virginia general partnership ("Westmoreland"), and
VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia public service corporation,
operating in North Carolina as Dominion North Carolina Power ("DNCP"). Both
Westmoreland and DNCP are herein individually referred to as a "Party," and
collectively referred to as the "Parties."
RECITALS


WHEREAS, the Parties are parties to that certain Consolidated Power Purchase and
Operating Agreement for Roanoke Valley Units 1 and 2 by and between Westmoreland
Partners and Virginia Electric and Power Company effective December 23, 2013
(the "PPA");


WHEREAS, the Parties desire that this Agreement amend the PPA on the Expected
Deactivation Date (if it occurs before the Actual Deactivation Date) and replace
the PPA in its entirety upon the Actual Deactivation Date as defined below;


WHEREAS, Westmoreland wishes to sell Substitute Energy to DNCP, such sale to be
pursuant to the terms and conditions set forth herein; and


WHEREAS, DNCP wishes to purchase Substitute Energy, pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the above premises (which are hereby
incorporated by reference into this Agreement) and the promises and the mutual
covenants set forth herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound thereby, the Parties agree as
follows:


ARTICLE 1

DEFINITIONS AND INTERPRETATION
1.1    Definitions. Whenever the following terms appear in this Agreement,
whether in the singular or in the plural, present or past tense, they shall have
the meaning stated below:
"Actual Deactivation Date" has the meaning as stated in Section 4.3 (Actual
Deactivation Date).




1

--------------------------------------------------------------------------------





"Agreement" has the meaning set forth in the Preamble.
"Business Day" means Monday through Friday excluding holidays recognized by PJM
or DNCP. As of the date of this Agreement, these holidays include New Year’s
Day, Martin Luther King’s Birthday, Good Friday, Memorial Day, Fourth of July,
Labor Day, Veteran’s Day, Thanksgiving Day, day after Thanksgiving Day,
Christmas Eve and Christmas Day. The Day DNCP observes such holidays may be
changed by DNCP upon ten (10) Days written notice to Westmoreland.
"Day" means the 24-hour period beginning at 0000 hours and ending 24 hours later
at 2400 hours of the same Day Eastern Time.
"Day-ahead Price" means the Day-ahead locational marginal price announced by PJM
for a given zone in PJM.
"Delivered Energy" has the meaning set forth in Section 7.3 (Quantity of
Delivered Energy).
"Delivered Energy Cap" means 1,600,000 MWh of Substitute Energy under this
Agreement for each Year, or a pro rata portion thereof for partial years, as
applicable.
"Disallowance" has the meaning set forth in Section 16.1 (Disallowance).
"Dispatch Incentive Payment" has the meaning set forth in section 7.5 of the
PPA.
"DNCP" has the meaning set forth in the Preamble.
"Effective Date" has the meaning set forth in the Preamble.
"Energy Purchase Price" means the price per kilowatt-hour that DNCP will pay, in
accordance with Article 9 (Compensation, Payment, and Billings) and Schedule A –
Pricing, to Westmoreland for Substitute Energy delivered to DNCP.
"Expected Deactivation Date" means March 1, 2017, unless changed by mutual
written agreement between the Parties.
"Facility" means Westmoreland’s generation facility as referenced in the PPA.
"Fixed Payment" means the price in cents per Day per kW of Substitute Energy as
set forth in Section II of Schedule A – Pricing.
"Force Majeure" has the meaning set forth in Section 12.1 (Obligations Excused).
    
"Interest" means the compensation for the accrual of monetary obligations under
this Agreement computed Monthly and prorated daily from the time each such
obligation arises based on an annual interest rate equal to the Prime Rate plus
two (2) percent. For purposes of this Agreement, Prime Rate shall mean the Prime
Rate published in the most recent edition of the Wall


2

--------------------------------------------------------------------------------





Street Journal (or similar publication should the Wall Street Journal no longer
provide such Prime Rate), determined for each obligation to pay interest at the
time such obligation arises.
"Month" means a calendar month.
"NCUC" means the North Carolina Utility Commission.
"Party" or "Parties" has the meaning set forth in the Preamble.
"PJM" means the PJM Interconnection, LLC, and its successors, a regional
transmission organization (RTO).
"PJM Agreements" means the PJM Open Access Transmission Tariff, Operating
Agreement of PJM, PJM Reliability Assurance Agreement among Load-Serving
Entities in the PJM South Region and any other applicable PJM agreements,
tariffs, manuals or rules setting forth the rights and obligations of the
Parties with respect to PJM.
"PJM-West Hub" means the PJM-West Hub as defined in the PJM Agreements, which is
the hub that acts as the source and sink for Substitute Energy.
"PPA" has the meaning set forth in the first Recital.
"SCC" means the State Corporation Commission of Virginia.
"Substitute Delivery Point" means the PJM-West Hub.
"Substitute Energy" means energy sold by Westmoreland, or by Westmoreland’s
designee or agent, to DNCP pursuant to a Substitute Energy Bilateral Schedule
and delivered to the Substitute Delivery Point.
"Substitute Energy Bilateral Schedule" has the meaning set forth in Section 7.3
(Quantity of Delivered Energy).
"Substitute Energy Non-Delivery Damages" has the meaning set forth in Section
10.3 (Failures with Regard to Bilaterals and Liability).
"Term" has the meaning set forth in Section 4.1 (Term).
"Westmoreland" has the meaning set forth in the Preamble.
"Year" means the 12-Month period beginning 12:00 midnight on December 31 and
ending at 12:00 midnight on the subsequent December 31. Notwithstanding the
foregoing provisions, if the Term is canceled, expires or otherwise terminates
on any Day other than December 31, the term Year shall also be deemed to refer
to the time from and including January 1 of such Year through the effective date
of such cancellation, expiration or termination for purposes of this Agreement.




3

--------------------------------------------------------------------------------





1.2    Interpretations. Any references in this Agreement to specific Sections
shall be deemed to be references to Sections of this Agreement, unless the
context requires otherwise. Unless the context otherwise requires, the
capitalized terms used in this Agreement shall have the definitions set forth in
this Article 1.
(a)    The singular shall include the plural, and the masculine shall include
the feminine and neuter, as the context requires.
(b)    The terms "includes" or "including" means "including, but not limited
to."
(c)    Any term not defined in this Article 1, shall have its plain meaning in
common English usage provided that words and abbreviations having well-known
meaning in the United States electric generation industry shall have those
meanings.
(d)    Reference to an agreement, contract, or document shall include any
subsequent amendments to such agreement, contract, or document unless otherwise
stated herein.
(e)    Reference to a Party includes that Party’s successors and permitted
assigns.
(f)    Reference to a governmental authority shall include an entity succeeding
to its functions.
(g)    All monetary amounts refer to the currency of the United States.
(h)    All references herein to time shall mean "Eastern Time." Eastern Time
means either Eastern Standard Time or Eastern Daylight Savings Time, as in
effect, from time to time, in Richmond, Virginia.
ARTICLE 2    

SALE AND PURCHASE OF SUBSTITUTE ENERGY
2.1    Purchase and Sale. Beginning on the Actual Deactivation Date and
continuing until the end of the Term, Westmoreland agrees to sell, and DNCP
agrees to purchase, all of the Substitute Energy, subject to the terms and
conditions of this Agreement and up to the Delivered Energy Cap.
2.2    Forward Contract. The Parties acknowledge and agree that this Agreement
constitutes a "forward contract" and the Parties agrees that both Parties are
"forward contract merchants" within the meaning of the United States Bankruptcy
Code.


ARTICLE 3    

NOTICES


4

--------------------------------------------------------------------------------





3.1    Notices. Any notice or communication required to be in writing hereunder
shall be given by any of the following means: registered, certified, or first
class mail or ground or air courier, or mutually agreed electronic means such as
email and PDF. Such notice or communication shall be sent to the respective
Parties at the address listed below. Except as expressly provided herein, any
notice shall be deemed to have been given when sent. Any notice given by first
class mail shall be considered sent at the time of posting and, if sent by
ground or air courier, such notice shall be deemed sent one (1) Business Day
after delivery to the courier.
3.2    Addressees and Addresses. For all notice purposes herein, the notice
shall be addressed as follows:
In the case of Westmoreland, to:
Westmoreland Partners
9540 South Maroon Circle, Suite 200
Englewood, Colorado 80112
Attn: Senior Vice President & Chief Administrative Officer
Email: jgrafton@westmoreland.com
In the case of DNCP, to:
Dominion North Carolina Power
Director – Power Contracts
5000 Dominion Boulevard
Glen Allen, VA 23060
Attn: Director – Power Contracts
Email: j.scott.gaskill@dom.com


3.3    Changes to Addressees or Addresses. Either Party may, by prior written
notice to the other, change the representative or the address to which such
notices and communications are to be sent.
ARTICLE 4    

TERM
4.1    Term. The Term of this Agreement is from the Effective Date through March
31, 2019, unless sooner terminated or cancelled in accordance with the
Agreement.
4.2    Superseding of the PPA. On the Actual Deactivation Date, this Agreement
shall automatically terminate and supersede the PPA. If the Actual Deactivation
Date has not occurred prior to the Expected Deactivation Date, then this
Agreement shall be considered as an amendment to the PPA for purposes of the
Capacity Purchase Price (as defined in the PPA) such that the Capacity Purchase
Price is replaced by the "Fixed Payment" set forth in Section 9.2 (Fixed
Payment) and Schedule A – Pricing through the end of the Term.


5

--------------------------------------------------------------------------------





4.3    Actual Deactivation Date. The Actual Deactivation Date shall be the date
both the following have occurred:
(a)    PJM formally states to DNCP in a manner acceptable to DNCP that the
Facility may be deactivated from the PJM system; and
(b)    Westmoreland and DNCP jointly agree by written notice to the other that
each wishes to execute deactivation of the Facility from the PJM system on a
date certain.
ARTICLE 5    

COMPLIANCE WITH LAWS; FINES AND PENALTIES
5.1    Compliance with Laws. The Parties shall comply with all applicable laws,
rules, regulations and ordinances in the performance of this Agreement.
5.2    Fines Imposed on Westmorland. Any fines or other penalties incurred by
Westmoreland or its agents, employees or subcontractors for noncompliance by
Westmoreland, its employees, or subcontractors with laws, rules, regulations or
ordinances shall not be reimbursed by DNCP but shall be the sole responsibility
of Westmoreland.
5.3    Fines Imposed on DNCP. If fines, penalties or legal costs are assessed
against DNCP by any government agency or court or any other laws, rules,
regulations or ordinances with which compliance is required herein, or if the
work of Westmoreland or any part thereof is delayed or stopped by order of any
government agency or court due to Westmoreland’s noncompliance with any such
laws, rules, regulations or ordinances, Westmoreland shall indemnify and hold
harmless DNCP against any and all fines or penalties imposed on DNCP clearly
attributable to the sole failure of Westmoreland to comply therewith.
Westmoreland shall also reimburse DNCP for any and all legal or other expenses
(including attorneys’ fees) reasonably incurred by DNCP in connection with such
fines or penalties.
ARTICLE 6    

REPRESENTATIONS AND WARRANTIES OF WESTMORELAND


6.1    Representations and Warranties of Westmoreland. Westmoreland and the
general partners of Westmoreland hereby represent and warrant as follows:
(a)    Organization. (i) Westmoreland is a partnership duly organized, validly
existing and in good standing under the laws of the Commonwealth of Virginia;
(ii) the general partners of Westmoreland are Westmoreland Roanoke Valley, L.P.,
a limited partnership whose general partner is WEI Roanoke Valley, Inc., both of
which are duly organized, validly existing and in good standing under the laws
of the State of Delaware, and Westmoreland–North Carolina Power, L.L.C., a
limited liability company that is duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia; (iii)Westmoreland and
the general partners of Westmoreland are qualified to do business in


6

--------------------------------------------------------------------------------





North Carolina and in each other jurisdiction where the failure so to qualify
would have a material adverse effect upon their business or financial condition;
and (iv) each has all requisite power and authority to conduct its business, to
own its properties, and to execute, to deliver, and to perform its obligations
under this Agreement.
(b)    Authority. The execution, delivery and performance by Westmoreland of
this Agreement have been duly authorized by all necessary partnership, limited
liability company or corporate action as applicable, and do not and will not:
(i) require any consent or approval of the Westmoreland’s board of directors,
partners or shareholders as applicable, other than that which has been obtained
(evidence of which shall be, if it has not heretofore been, delivered to DNCP),
(ii) violate any provisions of Westmoreland’s corporate bylaws or other organic
documents, any indenture, contract or agreement to which it is a party or by
which it or its properties may be bound, or any law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award presently in effect
having applicability to Westmoreland, or (iii) result in a breach or constitute
a default under Westmoreland’s corporate bylaws, other organic documents or
other material indentures, contracts, or agreements, and Westmoreland is not in
default under its corporate bylaws or other organic documents or other material
indentures, contracts, or agreements to which it is a party or by which it or
its property may be bound.
(c)    Governmental Approvals. No authorizations or approval by any governmental
or other official agency is necessary for the due execution and delivery by
Westmoreland of this Agreement as in effect on the date of this Agreement.
(d)    Binding Agreement. This Agreement is a valid and binding obligation of
Westmoreland.
(e)    No Pending Actions. There is no pending or threatened action or
proceeding affecting Westmoreland before any court, governmental agency or
arbitrator that could reasonably be expected to affect materially and adversely
the financial condition of Westmoreland or the ability of Westmoreland to
perform its obligations hereunder, or which purports to affect the legality,
validity or enforceability of this Agreement (as in effect on the date of this
Agreement).
ARTICLE 7    

SUBSTITUTE ENERGY
7.1    Daily Elections by DNCP. DNCP shall make the election to receive or not
receive Substitute Energy on a daily basis.
7.2    Delivered Energy Cap. After the Actual Deactivation Date, Westmoreland
shall have no further obligation to deliver Substitute Energy for any Year once
the amount of Delivered Energy equals or exceeds the Delivered Energy Cap for
that current Year, or partial year, as the case may be.


7

--------------------------------------------------------------------------------





7.3    Quantity of Delivered Energy. DNCP shall have the right to request and
receive, and Westmoreland has the obligation to deliver, Substitute Energy in
the amount of 200 MWh in each hour, as elected by DNCP. Delivered Energy shall
equal the sum of the following:
(a)    Substitute Energy delivered to DNCP, and
(b)    Substitute Energy made available to DNCP as to which DNCP did not
exercise its right to take delivery.
DNCP shall provide Westmoreland with a requested schedule of hourly Substitute
Energy no later than 1000 hours on the first (1st) Business Day following the
Day in question and Westmoreland shall purchase the designated MWh of Substitute
Energy and shall enter into a bilateral schedule with DNCP, pursuant to the PJM
Agreements (the "Substitute Energy Bilateral Schedule"), to sell such MWh of
Substitute Energy to DNCP for the Day in question. Westmoreland shall enter such
Substitute Energy Bilateral Schedule no later than 1400 hours on the first (1st)
Business Day following the Day in question at which time such a Substitute
Energy Bilateral Schedule shall be reviewed for conformity to DNCP’s request
submitted to Westmoreland as above and if such Substitute Energy Bilateral
Schedule is in compliance with DNCP’s request shall be confirmed by DNCP and
accepted by PJM for the Day in question. The Party entering such a Substitute
Energy Bilateral Schedule into PJM must give the other Party notice of such
event as soon as practicable. The Parties shall use the then current PJM
procedures to effect all Substitute Energy Bilateral Schedules. Westmoreland, or
its designee, shall be the Substitute Energy seller, DNCP shall be the
designated buyer, and the corresponding source and sink shall be the PJM-West
Hub. The designated seller shall be authorized and competent to conduct such
transactions in the PJM Substitute Energy procedures. Pricing to be paid by DNCP
for such Substitute Energy shall be the Energy Purchase Price specified in
Schedule A – Pricing. If DNCP has made an election for Substitute Energy as
provided in Section 7.1 (Daily Elections by DNCP) and Westmoreland fails to
enter or confirm such Substitute Energy Bilateral Schedule as described in this
paragraph, Westmoreland shall be liable to DNCP for damages as set forth in
Section 10.3 (Failures with Regard to Bilaterals and Liability).
7.4    Delivery Point. Westmoreland shall sell and deliver, or cause to be
delivered, and DNCP shall purchase and receive, or cause to be received, the
quantity of the Substitute Energy at the Substitute Delivery Point.
ARTICLE 8    

BOOKS AND RECORDS
8.1    Records. Each Party shall keep complete and accurate records and all
other data required by each of them for the purposes of proper administration of
this Agreement.
8.2    Time Periods. All such records shall be maintained for a minimum of five
(5) years after the creation of such record or data and for any additional
length of time required by regulatory agencies with jurisdiction over the
Parties; provided, however, that Westmoreland shall not dispose


8

--------------------------------------------------------------------------------





of or destroy any such records even after the five (5) years without thirty (30)
Days prior notice to DNCP.
8.3    Examination of Records. Either Party shall have the right from time to
time, upon fourteen (14) Days written notice to the other Party, to examine the
relevant records and data of the other Party relating to this Agreement at any
time during the period the records are required to be maintained.
ARTICLE 9    

COMPENSATION, PAYMENT, AND BILLINGS
9.1    Variable Payment. Beginning on the Actual Deactivation Date, DNCP shall
compensate Westmoreland for Substitute Energy on a per kWh basis at a rate equal
to the Energy Purchase Price specified in Schedule A – Pricing.
9.2    Fixed Payment. On the earlier to occur of the Actual Deactivation Date or
the Expected Deactivation Date, DNCP shall compensate Westmoreland for
Substitute Energy on a fixed per kW-day basis at a rate equal to the Fixed
Payment as specified in Schedule A – Pricing. The Fixed Payment shall supersede
the Capacity Purchase Payment in Schedule C of the PPA.
9.3    Dispatch Incentive Payment. On termination of the PPA in accordance with
Section 4.2 (Superseding of the PPA), Westmoreland shall pay DNCP the last and
final Dispatch Incentive Payment, which may be netted against DNCP’s payment for
the final Month of the applicable period of the PPA.
9.4    Payment instructions. Payment to DNCP shall be made by check to the
following address:
Dominion North Carolina Power
5000 Dominion Boulevard
Glen Allen, VA 23060
Attention: Director – Power Contracts


Payment to Westmoreland shall be made by wire transfer to the following account:


Bank Name: The Private Bank
Bank Address: 70 W Madison Ave, Chicago, IL 60606
Routing No: 071006486
Beneficiary Name: Westmoreland Partners
Account No: 2310150
9.4.1    Changes to Instructions. Either Party may, by prior written notice to
the other, change the address to which such payments are to be sent.


9

--------------------------------------------------------------------------------





9.5    Netting. The Parties hereby agree that they may discharge mutual debts
and payment obligations due and owing to each other on the same date through
netting, in which case all amounts owed by each Party to the other Party for
performance or non-performance under this Agreement, including any related
damages calculated pursuant to Section 10.3 (Failures with Regard to Bilaterals
and Liability) may be set-off against payments due the other Party, including
Fixed Energy Payments.
ARTICLE 10    

DEFAULTS AND REMEDIES
10.1    Defaults and Cure. If either Party defaults under this Agreement, then
the non-defaulting Party shall give the defaulting Party written notice
describing such default. The defaulting Party shall be given sixty (60) Days
from the receipt of such notice to cure such default; provided, however, that
there shall be no cure period for defaults under Section 10.2.1 Bankruptcy or
Insolvency Events) and the cure period is limited to five (5) Days for defaults
under Section 10.2.2 (Security). If the default (other than those described in
Sections 10.2.1 and 10.2.2) cannot be cured within sixty (60) Days with the
exercise of reasonable diligence, then the non-defaulting Party shall grant an
additional reasonable period of time to cure such default, if the default is an
Westmoreland default, but such period of time shall not exceed an additional
sixty (60) Days in which to cure such default. If the defaulting Party fails to
cure such default within the prescribed period of time, then the non-defaulting
Party may, in addition to any other rights or remedies available at law or in
equity, immediately terminate this Agreement and consider defaulting Party in
material breach of its obligations under this Agreement.
10.2    Westmoreland Defaults. Any of the following conditions shall be
considered defaults by Westmoreland under this Section 10.2, including without
limitation:
10.2.1    Bankruptcy or Insolvency Event. If Westmoreland:
(a)    commences a voluntary case or proceeding under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law or any other
case or proceeding to be adjudicated a bankrupt or insolvent;
(b)    consents to the entry of a decree or order for relief in respect of
Westmoreland in any involuntary case or proceeding under any applicable Federal
or state bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it;
(c)    files any petition, answer or consent seeking reorganization or relief
under any applicable Federal or state law;
(d)    consents to the filing of any petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of Westmoreland or of any substantial part of its property;
(e)    makes an assignment for the benefit of creditors;


10

--------------------------------------------------------------------------------





(f)    is unable or admits in writing its inability to pay its debts generally
as they become due; or
(g)    takes any action in furtherance of any of the foregoing.
10.2.2    Security. Failure to post security as stipulated in Article 11
(Performance Security), for which event a five (5) Day cure period shall be
permitted hereunder; Westmoreland agrees that in no event shall Westmoreland be
entitled to any further extension of the deadline for the posting of security
pursuant to Section 11.1 (Amount), including by reason of Force Majeure pursuant
to Article 12 (Force Majeure).
10.3    Failures with Regard to Bilaterals and Liability. If Westmoreland is
obligated but fails to either (i) submit to PJM a proposed Substitute Energy
Bilateral Schedule to which the Parties have agreed, or (ii) confirm to PJM a
proposed Substitute Energy Bilateral Schedule submitted by DNCP, to the extent
of such failure, as Westmoreland’s sole liability for damages and DNCP’s
exclusive remedy for damages therefor, Westmoreland shall be liable to DNCP for
"Substitute Energy Non-Delivery Damages." The Substitute Energy Non-Delivery
Damages, for each MWh that would have been scheduled in such proposed Substitute
Energy Bilateral Schedule, shall be equal to the following calculation:
The sum of two dollars ($2) per MWh multiplied by the number of MWh pursuant to
the proposed Substitute Energy Bilateral Schedule to which the Parties had
agreed, plus one hundred percent (100%) of the positive difference, if any,
obtained by subtracting the Energy Purchase Price from the Day-ahead Price at
the Dominion Zone in PJM multiplied by the number of MWh pursuant to the
proposed Substitute Energy Bilateral Schedule to which the Parties had agreed.
ARTICLE 11    

PERFORMANCE SECURITY
11.1    Amount. Commencing with the Actual Deactivation Date, Westmoreland shall
provide and maintain, at Westmoreland’s sole expense, security for
Westmoreland’s performance under this Agreement as described in Section 11.2
(Form of Security), in an amount equal to two million five hundred thousand
dollars ($2,500,000). Such security shall be maintained throughout the Term of
this Agreement.
11.2    Form of Security. Security for compliance with Section 11.1 (Amount)
shall consist of one or more of the following:
(a)    An unconditional and irrevocable direct pay letter of credit issued by a
bank acceptable to DNCP in a form and with substance acceptable to DNCP;
(b)    A payment or performance bond issued by a company acceptable to DNCP for
payment to DNCP in the event of a material breach by Westmoreland in a form and
with substance acceptable to DNCP;


11

--------------------------------------------------------------------------------





(c)    A corporate guaranty that DNCP, at its discretion, deems to be equivalent
in quality to the security detailed in (a) and (b) above in a form and with
substance acceptable to DNCP.
11.3    Use of Security. DNCP shall be allowed to collect any funds due and
owing by Westmoreland to DNCP from the performance security provided under this
Article 11 that are not paid in a timely manner, and Westmoreland shall be
obligated to replenish the security after any such withdrawal.
ARTICLE 12    

FORCE MAJEURE
12.1    Obligations Excused. Neither Party shall be responsible or liable for or
deemed in breach of this Agreement because of any delay in the performance of
their respective obligations hereunder due solely to circumstances beyond the
reasonable control of the Party experiencing such delay, including but not
limited to acts of God or actions or failures to act on the part of governmental
authorities preventing performance (such causes hereinafter called "Force
Majeure"); provided, that:
(a)    The non-performing Party gives the other Party written notice describing
the particulars of the occurrence within seventy-two (72) hours of the beginning
of said occurrence.
(b)    The suspension of performance is of no greater scope and of no longer
duration than is required by the Force Majeure;
(c)    The non-performing Party uses its best efforts to remedy its inability to
perform;
(d)    When the non-performing Party is able to resume performance of its
obligations under this Agreement, that Party shall give the other Party written
notice to that effect; and
(e)    The Force Majeure was not caused by or connected with any negligent or
intentional acts, errors, or omissions, or failure to comply with any law, rule,
regulation, order or ordinance or any breach or default of this Agreement.
12.2    No Extension of Term. In no event will any condition of Force Majeure
extend this Agreement beyond its stated Term. If any condition of Force Majeure
delays a Party’s performance for a time period greater than three (3) months,
the Party not delayed by such Force Majeure may terminate this Agreement,
without further obligation, or extend such period at its sole discretion if the
Party delayed by such Force Majeure is exercising due diligence in its efforts
to cure the condition of Force Majeure.
12.3    Impact on Payments. In no event shall DNCP pay Westmoreland the Energy
Purchase Price and Fixed Payment during a Force Majeure Period (which, for the
purpose of this Article 12,


12

--------------------------------------------------------------------------------





means the period of time beginning with the date designated in Westmoreland's
notice provided pursuant to 12.1(a) hereof and ending with Westmoreland's notice
provided pursuant to Section 12.1(d) hereof.
ARTICLE 13    

TAXES
13.1    Taxes. All present or future federal, state, municipal or other lawful
taxes applicable by reason of the sale of Substitute Energy shall be paid by
Westmoreland.
ARTICLE 14    

CHOICE OF LAW
14.1    Choice of Law. This Agreement shall be interpreted, construed and
governed by the laws of the Commonwealth of Virginia. The Parties hereby submit
to the jurisdiction of courts located in, and venue is hereby stipulated to be
in, Richmond, Virginia.
ARTICLE 15    

MISCELLANEOUS PROVISIONS
15.1    Assignment. Neither Party shall assign this Agreement or any portion
thereof without the prior written consent of the other Party which consent shall
not be unreasonably withheld; provided, however, such consent shall not be
required prior to an assignment to a parent, subsidiary or affiliated entity;
but provided, further that:
(a)    No assignment shall impair any security given by Westmoreland hereunder;
provided that if, as of the time of such assignment, Westmoreland has posted an
irrevocable, direct pay letter of credit with DNCP pursuant to Section 11.2 (a)
(Form of Security), an assignee may provide a letter of credit in the same
amount and from equivalent or better issuer quality in substitution for the
letter of credit theretofore posted by Westmoreland hereunder; and
(b)    Unless expressly agreed by the other Party, no assignment, whether or not
consented to, shall relieve the assignor of its obligations hereunder in the
event its assignee fails to perform.
15.2    Amendment. This Agreement, including the appendices hereto, can be
amended only by mutual agreement between the Parties in writing.
15.3    No Waiver. The failure of either Party to insist in any one or more
instances upon strict performance of any provisions of this Agreement, or to
take advantage of any of its rights hereunder, shall not be construed as a
waiver of any such provisions or the relinquishment of any such right or any
other right hereunder, which shall remain in full force and effect.


13

--------------------------------------------------------------------------------





15.4    Headings. The headings contained in this Agreement are used solely for
convenience and do not constitute a part of the agreement between the Parties
hereto, nor should they be used to aid in any manner in the construction of this
Agreement.
15.5    Not for Benefit of Third Parties. This Agreement is intended solely for
the benefit of the Parties. Nothing in this Agreement shall be construed to
create any duty to, or standard of care with reference to, or any liability to,
any person not a Party to this Agreement.
15.6    No Joint Venture. This Agreement shall not be interpreted or construed
to create an association, joint venture, or partnership between the Parties or
to impose any partnership obligation or liability upon either Party. Neither
Party shall have any right, power or authority to enter into any agreement or
undertaking for, or act on behalf of, or to act as or be an agent or
representative of, or to otherwise bind, the other Party.
15.7    Survival. Cancellation, expiration or earlier termination of this
Agreement shall not relieve the Parties of obligations that, by their nature,
should survive such cancellation, expiration or termination, including, without
limitation, warranties, remedies, promises of indemnity and confidentiality.
15.8    Waiver of Consequential Damages. Neither Party shall be liable to the
other Party for any special, incidental, indirect or consequential damages.
15.9    Indemnification. The Parties agree to indemnify and hold each other
harmless from and against all claims, demands, losses, liabilities and expenses
(including reasonable attorneys’ fees) for personal injury or death to persons
and damage to each other’s property or facilities or the property of any other
person or entity to the extent arising out of, resulting from or caused by their
negligent or intentional acts, errors, or omissions.
ARTICLE 16    

STATUTORY AND REGULATORY CHANGES
16.1    Disallowance. The Parties recognize and hereby agree that if any
federal, state or municipal government or regulatory authority, including,
without limitation, the SCC or the NCUC, should for any reason enter an order,
modify its rules, or take any action whatsoever, having the effect of
disallowing DNCP the recovery from its customers of all or any portion of the
payments for Substitute Energy hereunder (hereinafter referred to as the
"Disallowance") (except where such disallowance is due to DNCP’s failure to seek
recovery or comply with procedural requirements governing recovery of such
costs), then:
16.1.1    If the Disallowance occurs for payments made after the Effective Date,
all future payments for Substitute Energy shall not exceed the amount unaffected
by the Disallowance. Further, Westmoreland shall repay the full amount of the
Disallowance with Interest by one (1) year from the date of such Disallowance.
The Parties obligate themselves to all good faith efforts to establish, if
practicable, an appeal and overruling of the Disallowance or a superseding
order,


14

--------------------------------------------------------------------------------





approval of modified rules or tariffs, or other action so as to allow timely
resumption of full, or failing that, adjusted payments hereunder.
16.2    Mobile Sierra. Neither Party shall seek, nor shall they support any
third party in seeking, to prospectively or retroactively revise the rates,
terms or conditions of service of this Agreement through application or
complaint to FERC pursuant to the provisions of Section 205, 206 or 306 of the
Federal Power Act, or any other provisions of the Federal Power Act, absent
prior written agreement of the Parties. Further, absent the prior agreement in
writing by both Parties, the standard of review for changes to the rates, terms
or conditions of this Agreement proposed by a Party, a non-party or the FERC
acting sua sponte shall be the "public interest" application of the "just and
reasonable" standard of review set forth in United Gas Pipe Line Co. v. Mobile
Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra
Pacific Power Co., 350 U.S. 348 (1956), and clarified by Morgan Stanley Capital
Group, Inc. v. Public Util. Dist. No. 1 of Snohomish, 554 U.S. 527 (2008).
ARTICLE 17    

ENTIRETY
17.1    Entirety of Agreement. This Agreement is intended by the Parties as the
final expression of their Agreement and is intended also as a complete and
exclusive statement of the terms of their Agreement with respect to the energy
sold and purchased hereunder. All prior written or oral understandings, offers
or other communications of every kind pertaining to the sale of energy hereunder
between the Parties or their respective predecessors-in-interest are hereby
abrogated and withdrawn (including the PPA once the Actual Deactivation Date
occurs).


[Signature page follows.]


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Substitute Energy Purchase
Agreement to be executed as of the Effective Date.


WESTMORELAND PARTNERS a Virginia general partnership
BY: its general partners:
WESTMORELAND-ROANOKE VALLEY, L.P. a Delaware limited partnership,
By: WEI Roanoke Valley, its general partner    
By:
/s/ Jennifer S. Grafton
 
Jennifer S. Grafton
 
Director



AND:
WESTMORELAND-NORTH CAROLINA POWER, L.L.C., a Virginia limited liability company
By:
/s/ Jennifer S. Grafton
 
Jennifer S. Grafton
 
Director



VIRGINIA ELECTRIC AND POWER COMPANY
By:
/s/ Michael S. Hupp Jr.
 
Michael S. Hupp Jr.
 
Authorized Representative







Schedule A – 1



--------------------------------------------------------------------------------







SCHEDULE A


PRICING


I.
VARIABLE ENERGY PRICING:



This variable energy pricing for Substitute Energy shall become effective as of
the Actual Deactivation Date.


For any Substitute Energy delivered up to the Delivered Energy Cap in a Year,
the Energy Purchase Price per kWh for Substitute Energy shall be equal to sum of
the Escalating Energy Component and the Non-Escalating Energy Component where:


The initial "Escalating Energy Component" equals 0.626 cents/kWh in 2016
dollars. This price shall be increased or decreased, as appropriate on each
April 1 thereafter, as follows:
    
0.626 cents/kWh shall be multiplied by a fraction, the numerator of which is the
Gross Domestic Product Implicit Price Deflator Index (the "GDPIPD") for the
previous Year (as specified by the US Department of Commerce, or such other
organization as the Parties may mutually agree), and the denominator of which is
the GDPIPD for Year 2012.


The "Non-Escalating Energy Component" equals 0.900 cents/kWh.


II.
FIXED PRICING (i.e., per kW, not dependent on kWh delivered)



The "Fixed Payment" shall become effective as of the earlier to occur of the
Actual Deactivation Date or the Expected Deactivation Date and shall be payable
monthly and shall be the product of (i) 200,000 kW, (ii) the Fixed Unit Price,
and (iii) the number of Days in the Month.


Where, the "Fixed Unit Price" equals:


For 2017:    57.8470 cents/kW-Day
For 2018:     58.3647 cents/kW-Day
For 2019:     51.1992 cents/kW-Day








Schedule A – 2

